DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-13, 15-17, 19-21 and 24 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampiholi (Pub. No.: US 2015/0053006 A1).

Regarding claim 1, Hampiholi teaches an emotion intervention method, comprising:
identifying an emotion state of a user according to first biometric information of the user (Fig. 1, step 304, para [0005], “Accordingly, a driver assistance system (DAS), or driver assistance module of a vehicle control system, as disclosed herein, may be configured to use input from various vehicles sensors, such as biometric sensors, vehicle speed sensors, cameras, etc., and vehicle settings, such as entertainment system settings, to gauge the user's cognitive state, such as the driver's mood.”); and
recommending at least one emotion intervention way corresponding to the emotion state (Fig. 1, step 318, abstract “In another embodiment, the music output is adjusted based on each of a user mood and a control gesture, wherein both the user mood and the gesture are identified based on user information gathered from vehicle biometric sensors and cameras while music is playing inside the vehicle.”).

Regarding claim 2, Hampiholi teaches the emotion intervention method according to claim 1, wherein the at least one emotion intervention way corresponding to the emotion state is recommended according to second biometric information of the user (para [0020], “The one or more biometric sensors 125 may include eye position sensors, face position sensors, basal body temperature sensors, heart rate sensors, etc.”).

Regarding claim 3, Hampiholi teaches the emotion intervention method according to claim 2, wherein recommending at least one emotion intervention way corresponding to the emotion state comprises:
identifying a physical state of the user based on the second biometric information of the user (para [0058], “ As one example, the DAS module may analyze the user face or eyes, thereby analyzing the user's face or gaze.”. The DAS module identifies the gaze direction based on the eye position information obtained from the biometric sensor 125); and
recommending the at least one emotion intervention way corresponding to the emotion state according to the physical state of the user (Fig. 1, step 318, para [0058]. The DAS module determines the user’s mood is unstable based on the gaze direction and alters the music output to improve mood).

Regarding claim 4, Hampiholi teaches the emotion intervention method according to claim 1, the emotion intervention way comprises at least one of output of media data (Fig.1, step 318), adjustment of ambient atmosphere, provision of diet, provision of psychological consultation, provision of emotion management courses, or physiotherapy.

Regarding claim 7, Hampiholi teaches the emotion intervention method according to claim 1, wherein recommending at least one emotion intervention way corresponding to the emotion state comprises: 
obtaining emotion intervention data corresponding to the emotion state of the user (Fig. 1 step 314), the intervention data comprising at least one of a physiotherapy suggestion or media data (Fig. 3, step 318); and 
recommending at least one emotion intervention way corresponding to the emotion state based on the obtained emotion intervention data (Fig. 3, step 318. Alter music to improve mood).

Regarding claim 19, Hampiholi teaches the emotion intervention device, comprising:
memory (Fig. 2, memory 216); and
a processor (Fig. 2, processors 214, 220) coupled to the memory and configured to carry out the emotion intervention method according to claim 1, based on instructions stored in the memory (para [0047]).

Regarding claim 20, Hampiholi teaches a non-transient computer-readable storage medium on which a computer program is stored, which when executed by a processor implements the emotion intervention method according to claim 1 (para [0047], “Also, the memory may include a non-transitory tangible medium upon which software may be stored.”).

Regarding claim 21, Hampiholi teaches an emotion intervention system, comprising:
the emotion intervention device according to claim 19; and 
at least one of a physiotherapy device, an ambient atmosphere adjustment device, a display, a player (Fig,.2, audio 232), a diet provision module, a psychological consultation module, an emotion management course, module, an image sensor, a sound sensor, a measurement device, or an input device, whererin;
the display and the player are configured to, if the recommended emotion intervention comprises output of media data, output the media data (Fig. 3 step 318 and para [0070], the vehicle provides warning and alters music).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hampiholi (Pub. No.: US 2015/0053006 A1) in view of Wexler (Pub. No.: US 2017/0064363 A1).

Regarding claim 5, Hampiholi teaches the emotion intervention method according to claim 1, but fails to expressly teach wherein identifying an emotion state of the user comprises: 
obtaining first biometric information of the user in real time; 
determining real-time emotion states of the user based on the first biometric information obtained in real time; 
counting proportions of each of the real-time emotion states of the user in a unit time; and
identifying a real-time emotion state with the largest proportion as the emotion state of the user in the unit time.  
However, in the same field of emotion determination system, Wexler teaches an image device for capturing real time images of a person and to analyze the images to count the number of smiles to determine an emotional state of the person. See para [0088], “According to the disclosed embodiments, apparatus 110 may include an image sensor system 220 for capturing real-time image data of the field-of-view of user 100.” and para [0267], “In some embodiments, wearable apparatus 110 may capture and analyze images to determine: the emotional state (e.g., friendliness) of a person in the wearer's environment, the emotional environment of the wearer, and so forth. For example, wearable apparatus 110 may analyze images to count smiles and recognize facial expressions in order to arrive at data representing the emotional state of a person.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hampiholi’s DAS system to obtain images of the person in real-time and to determine the emotional state of the person based on the number of smiles to improve accuracy. 

Regarding claim 6, Hampiholi teaches the emotion intervention method according to claim 1, wherein obtaining first biometric information of the user comprises: 
obtaining an image of the user; 
identifying a face of the user from the image; and 
using the face as the first biometric information (para [0058], “As one example, the DAS module may analyze the user face or eyes, thereby analyzing the user's face or gaze.”).  
Hampiholi teaches the DAS analyze the face of the person but fails to expressly teach identifying a facial expression of the user according to features of the face; and using the identified facial expression as the first biometric information.  
However, in the same field of emotion determination system, Wexler teaches a system for identifying facial expressions of a person from the images. See para [0267], “In some embodiments, wearable apparatus 110 may capture and analyze images to determine: the emotional state (e.g., friendliness) of a person in the wearer's environment, the emotional environment of the wearer, and so forth. For example, wearable apparatus 110 may analyze images to count smiles and recognize facial expressions in order to arrive at data representing the emotional state of a person.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hampiholi’s DAS system to identify facial expressions of a person from the images to improve accuracy.

Regarding claim 13, Hampiholi teaches the emotion intervention method according to claim 3, wherein: 
the first biometric information comprises at least one of a face or a sound (para [0058]); and 
the second biometric information comprises at least one of a height, a weight, or a health condition (para [0005], “Further still, music can have an effect on a user's physiological parameters, such as muscle tension, respiration rate, heart beat, blood pressure, etc. As an example, listening to music from genres having a higher tempo (such as reggae, hip-hop, heavy metal, rock, etc.) at a high volume for prolonged durations can lower a user's cognitive state and destabilize the person.”. For example, heart beat or blood pressure is considered as health condition).  
Hampiholi teaches the DAS analyze the face of the person but fails to expressly teach the first biometric information comprises at least one of a facial expression.
However, in the same field of emotion determination system, Wexler teaches a system for identifying facial expressions of a person from the images. See para [0267], “In some embodiments, wearable apparatus 110 may capture and analyze images to determine: the emotional state (e.g., friendliness) of a person in the wearer's environment, the emotional environment of the wearer, and so forth. For example, wearable apparatus 110 may analyze images to count smiles and recognize facial expressions in order to arrive at data representing the emotional state of a person.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hampiholi’s DAS system to identify facial expressions of a person from the images to improve accuracy.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hampiholi (Pub. No.: US 2015/0053006 A1) in view of Seo (Pub. No.: US 2020/0085673 A1).

Regarding claim 24, Hampiholi teaches the emotion intervention system according to claim 21, but fails to teach wherein the physiotherapy device comprises a massage chair.
However, in the same field of biometric determination system, Seo teaches a massage chair configured to modify therapy program based on the user’s biometric feedbacks. See Fig. 1 – Fig. 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hampiholi’s vehicle seat with massage functions to improve the user’s emotion.

Allowable Subject Matter
Claims 8-12 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685